                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ROBERT J. LUMPKIN,                               CASE NO. [Case #]
10                          Plaintiff,                 MINUTE ORDER
11              v.

12    HECTOR YANES, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties are ORDERED to file proposed findings of fact and conclusions of law no
18   later than 5:00 p.m. on Monday, July 1, 2019.
19          DATED this 27th day of June 2019.
20                                                       William M. McCool
                                                         Clerk of Court
21

22                                                       s/Tomas Hernandez
                                                         Deputy Clerk
23

24

25

26


     MINUTE ORDER
     [Case #]
     PAGE - 1
